Exhibit 5 OPINION OF LUSE GORMAN POMERENK & SCHICK, PC LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5, N.W., SUITE 780 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com October 27, 2011 Board of Directors LaPorte Bancorp, Inc. 710 Indiana Avenue LaPorte, Indiana 46350 Re: LaPorte Bancorp, Inc. - Registration Statement on Form S-8 Gentlemen: You have requested the opinion of this firm as to certain matters in connection with the registration of common stock, par value $0.01 per share (the “Common Stock”), of LaPorte Bancorp, Inc. (the “Company”) to be issued pursuant to the LaPorte Bancorp, Inc. 2011 Equity Incentive Plan (the “2011 Equity Incentive Plan”). In rendering the opinion expressed herein, we have reviewed the Charter of LaPorte Bancorp, Inc. (the “Company”), the 2011 Equity Incentive Plan and the Company’s Registration Statement on Form S-8 (the “Form S-8”), as well as applicable statutes and regulations governing the Company.We have assumed the authenticity, accuracy and completeness of all documents in connection with the opinion expressed herein.We have also assumed the legal capacity and genuineness of the signatures of persons signing all documents in connection with which the opinions expressed herein are rendered. Based on the foregoing, we are of the following opinion: Upon the effectiveness of the Form S-8, the Common Stock of the Company when issued in accordance with the terms and conditions of the 2011 Equity Incentive Plan, will be legally issued, fully paid and non-assessable. This opinion has been prepared solely for the use of the Company in connection with the preparation and filing of the Form S-8, and should not be used for any other purpose or relied upon by any other person without the prior written consent of this firm.We hereby consent to the use of this opinion in the Form S-8. Very truly yours, /s/ Luse Gorman Pomerenk & Schick LUSE GORMAN POMERENK & SCHICK, A Professional Corporation
